Per Curiam,
The Act of May 18, 1887, P. L. 118, extended the local law of May 1,1861, P. L. 550, relative to liens for repairs, alterations and additions, “ to all the counties of this commonwealth,” and provided “ that, to entitle any one to the benefits of this act, he shall give notice .... of his intention to file a lien under the provisions of this act.” The act of 1861 contained no requirement as to notice. “ It is, however, perfectly plain that it was the intention of the legislature by the act of 1887, to give a lien for repairs by general law applicable over the whole commonwealth, but subject to the condition that the claimant should give notice of his intention to file a lien to the owner when the materials are furnished or work done. As this condition was not imposed by the act of 1861, it is necessarily and materially inconsistent with that act; but as the act of 1887 was clearly intended to cover the same subject-matter as the act of 1861, by way of general instead of local law, it must be regarded as a substitute for the latter, and the latter must yield: ” Best v. Baumgardner, 122 Pa. 17; Groezinger v. Ostheim, 135 Pa. 604; and see Morrison v. Henderson, 126 Pa. 216. By the same reasonable interpretation the Act of August 1, 1868, P. L. 1168, which permitted liens for repairs to be filed in the city of Philadelphia but contained no requirement as to notice, must be considered as superseded, so far as the duty to give notice is concerned, by the act of 1887. As the city and, county of Philadelphia are coextensive, and as the act of 1887 extended the act of 1861 to all the counties of- the common*464wealth, with the added proviso as to notice, it is impossible to conclude that the legislature intended to except Philadelphia from its operation.
Order affirmed and appeal dismissed at the cost of the appellant.